DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-6 are objected to because of the following informalities:  Claim 2 recites “The device” in the preamble, which should be corrected to have proper antecedent basis. Claims 3-6 has similar recitations and require similar correction.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gotou et al. (US 2010/0194354, IDS Document).
Regarding Claim 1, Gotou, discloses residual current device for protecting a DC-voltage electrical installation, the installation comprising a positive contact and a negative contact (Figures 1-7, Paragraphs 2, 75, protection for vehicle with DC voltage/battery having positive contact and negative contact), wherein the device comprises: 
a current difference measurement module (comprising 231, 232, Figure 2) configured to produce a voltage (output of 232, Figure 2) corresponding to a differential current that corresponds to a current difference between a current flowing in the positive contact and a current flowing in the negative contact (inputs from 231 to 232, inputs corresponding to current flowing through positive contact and negative contact of 231, Figure 2, Paragraph 56);
 a low-pass filter (23, Figures 2-3) configured to filter the differential current and emit a filtered current (Figures 2-3, Paragraph 57); 
a full-wave rectifier without threshold module (234, 235, Figure 2, Paragraph 69, “…The rectifying operation of the rectifier smoothing circuit 235 can be obtained as a full-wave rectifier type circuit configuration because the DC component is cut by the DC cut filter 234”) configured to produce a voltage (output of 235, Figure 2) corresponding to a rectified current that corresponds to the filtered current rectified by the full-wave rectifier without threshold module (Figure 2, Paragraph 69); and 
a trip module (236, Figure 2) configured to emit a trip command (output of when the rectified current is greater than or equal to a predetermined threshold for a predetermined duration (trip threshold shown in Figure 4 as dashed line, Paragraph 64, Paragraph 69, “a comparison circuit for comparing the level of an input signal with a preset reference level, wherein when the input signal level exceeds the reference level, it is determined that an electric leakage is generated, the supply of current to the exciting coil 230 is stopped….”).
Regarding Claim 7, Gotou discloses a DC-voltage electrical installation, wherein said installation comprises a residual current device as claimed in Claim 1 for protecting said installation (Figures 1-7, Paragraphs 2, 75, DC voltage/battery charging circuit in vehicles having positive contact and negative contact with residual current device protection of Claim 1 discussed above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gotou et al. (US 2010/0194354, IDS Document) in view of Kuroki (US 2007/0063961).
Regarding Claim 2, Gotou does not specifically disclose the device as claimed in Claim 1, wherein the full-wave rectifier without threshold module comprises a plurality of operational amplifiers, a plurality of resistors and a plurality of diodes.
Kuroki discloses a full-wave rectifier without threshold module (Figure 6) that comprises a plurality of operational amplifiers (comprising 54, 60, Figure 6, Paragraph 111), a plurality of resistors (comprising 53, 57, 58, 61, Figure 6) and a plurality of diodes (comprising 55, 56, Figure 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the full-wave rectifier without threshold module in the device of Gotou using plurality of operational amplifiers, resistors and diode, an implementation known in the art as taught by Kuroki.
Claims 3-6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gotou et al. (US 2010/0194354, IDS Document) in view of Liu et al. (US 2008/0174928).
Regarding Claim 3, Gotou discloses the device as claimed in Claim 1, wherein the trip module comprises: 
a comparator submodule configured to emit a signal representative of a result of a comparison between the rectified current and the predetermined threshold (Paragraph 69, “…a comparison circuit for comparing the level of an input signal with a preset reference level, wherein when the input signal level exceeds the reference level, it is determined that an electric leakage is generated, the supply of current to the exciting coil 230 is stopped, and the closed state of the switch 11 obtained during charging is switched to the opened state obtained at the time of the occurrence of an abnormality”).
Gotou does not disclose a counter submodule configured to emit a confirmation signal confirming whether the signal representative of the result of the comparison indicates that the rectified current is greater than or equal to the predetermined threshold for a duration greater than or equal to the predetermined duration; and a flip-flop submodule configured to emit the trip command when the counter submodule emits the confirmation signal.
Liu discloses a leakage current detection and protection circuit (Figures 2-4) comprising a trip module (101A, Figure 2), wherein the trip module comprises a comparator submodule (comprising 170, Figure 2) configured to emit a signal representative of a result of a comparison of detected current and the predetermined threshold (output of 170 indicating comparison result of input at 152 and Ref2, Figure 2); a counter submodule (comprising 174, Figure 2) configured to emit a confirmation signal confirming whether the signal representative of the result of the comparison indicates that the detected current is greater than or equal to the predetermined threshold for a duration greater than or equal to a predetermined duration (Data out  output of 174, Figure 2); and 
a flip-flop submodule (comprising 176, Figure 2) configured to emit the trip command when the counter submodule emits the confirmation signal (output 180 of 176, Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the counter module in the device of Gotou, a counter submodule and a flip-flop submodule as taught by Liu, to reduce false determination and that leads to nuisance tripping.
Regarding Claim 4, combination of Gotou and Liu discloses the device as claimed in Claim 3, wherein the comparator submodule comprises a comparator having an inverting input configured to receive a signal representative of the predetermined threshold, a non-inverting input connected to the full-wave rectifier without threshold module and configured to receive the rectified current, and an output configured to emit the signal representative of a result of the comparison (“…a comparison circuit for comparing the level of an input signal with a preset reference level, wherein when the input signal level exceeds the reference level, it is determined that an electric leakage is generated, the supply of current to the exciting coil 230 is stopped, and the closed state of the switch 11 obtained during charging is switched to the opened state obtained at the time of the occurrence of an abnormality”).
Regarding Claim 5, combination of Gotou and Liu discloses the device as claimed in Claim 4, wherein the counter submodule comprises a counter, the counter an input connected to the output of the comparator and configured to receive the signal representative of the result of the comparison (output of 170 to the UP input of 174, Figure 2 of Liu), the counter having a reset-to-zero input connected to reset signal, and an output configured to emit the confirmation signal (output of the counter 174, Figure 2 of Liu). 
Combination of Gotou and Liu does not specifically disclose an inverter and a clock input of the inverter configured to receive a clock signal. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the combination of Gotou and Liu an inverter to provide additional delay and configure the logic connections to the inverter (inverted comparator output to Rest input/non-inverted comparator output to the set input) and to provide a clock signal to have more controlled logic operation of the inverter. 
Regarding Claim 6, combination of Gotou and Liu discloses the device as claimed in Claim 5, wherein the flip-flop submodule comprises an D flip-flop (176 shown as D-FF in Figure 2), the D flip-flop having a clock input connected to the output of the counter and configured to receive the confirmation signal (output of 170 to CLK input of 176, Figure 2), a reset-to- zero input configured to receive a reset signal representative of resetting of the RS flip-flop (RST input of 176, Figure 2), a set input configured to receive a signal complementary to the signal representative of the trip command (D input of 176, Figure 2) and an output configured so as to emit the trip command signal (Q bar/output of 176 complementary to D input in Figure 2 of Liu).
Regarding Claim 8, Gotou discloses a vehicle comprising an electrical installation as claimed in claim 7. Gotou does not specifically disclose an aircraft comprising the electrical installation. Liu discloses a residual current device for the protection of DC installation in an aircraft (Figures 2-4, Paragraph 44). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the DC-voltage electrical installation of Gotou in an aircraft (to have an aircraft comprising the DC-voltage electrical installation of Gotou) that provides residual current protection and addresses safety concerns to provide optimum performance and as taught by Liu.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hashimoto et al. (US 5,856,902) discloses a leakage current detection and protection circuit (Figure 4) comprising a trip module, wherein the trip module comprises a comparator submodule (comprising 7, 9, 12, Figure 4); a counter submodule (comprising 13, Figure 4); and a flip-flop submodule (comprising 16, Figure 4) configured to emit the trip command when the counter submodule emits a 11confirmation signal (output of 16 to 10, Figure 4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002. The examiner can normally be reached Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LUCY M THOMAS/Examiner, Art Unit 2836, 7/22/2022                                                                                                                                                                                                      

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836